Per Curiam,
This is an action in' assumpsit to recover for goods sold and delivered; labor expended for repairs for defendants’ automobile, and for the hiring of an automobile truck. The case was heard in the Municipal Court without a jury, and the trial judge found for the plaintiff in *19the sum of |207.97. On the trial certain testimony was adduced in tbe form of letters, and the testimony taken in another issue was read on the trial that is not printed in the appellant’s paper books. However, it was admitted on the trial that the work was done, the material was furnished, and that the charges therefor were reasonable, —as evidenced by the testimony of tbe chief engineer of the defendant company, who admitted that be bad ok’d the bill now in suit. The finding in plaintiff’s favor was fully warranted by the testimony. When appellant fails to print in bis paper book essential parts of the record, making it impossible for the appellate court to pass upon the questions raised by the assignments, the judgment entered by tbe court below Avill be affirmed: Commonwealth v. Sober, 22 Pa. Superior Court, 22; Long v. Hepps, 45 Pa. Superior Ct. 76.
Tbe judgment is affirmed.